DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Hidaka et al. (US 2004/0030687 A1) discloses a logical calculation device (see figures 1 and 2 and see pars 17, 25, 35, 36, 39, 41, 42 and 77) comprising: a memory (see par 0025, i.e., storage medium, for example, floppy disk, CD-ROM, or flash ROM) that stores instructions (see par 25, i.e., the program inherently has instructions): a processor (see par 25, a computer such as a server, and storage medium in a computer-readable manner inherently contains a processor to execute the program stored in the storage medium, see par 0025) configured to execute the instructions to: extract predicate logical formula from a plurality of predicate logical formulas (see figures 1 and 2 and see pars 17, 25, 35, 36, 39, 41, 42 and 77. In par 17, extracts the extraction data objects based on the extraction rule. In par 39, a logical operation and a predicate relationship. Par 41, logical rules for interpreting them. In par 42, “The information distribution system 24 further comprises an extraction rule processing mechanism 41 for loading an associated extraction rule group based on a user concern expressing formula, a vocabulary information processing mechanism 42 for loading an associated ontology based on a user concern expressing formula, and an inference processing mechanism 43 for executing various inference operations when called from the extracting position information identifying section 33 or the information arranging/aggregating section 34.”, and par 77, a logical operation and a predicate relationship.). 
The closest prior art of record, namely,  Hidaka et al. (US 2004/0030687 A1), does not disclose, teach or suggest, extract a set of first (i.e., parent rule, i.e., as discussed in the specification, in par 0015) and second (i.e., child rule, i.e., as discussed in the specification, in par 0015) predicate logical formulas from a plurality of predicate logical formulas, each of the plurality of predicate logical formulas including a plurality of predicate arguments that include one predicate and one or more variables, a set of a closed formula (i.e., a predicate logical formula that does not include variables, i.e., as discussed in the specification, in par 0012) in which each variable in the first predicate logical formula is substituted with a value including a set of a closed formula in which each variable in the second predicate logical formula is substituted with a value, as recited in independent claim 1. (note, that the logical calculation device as claimed above is capable of reducing the calculation time of a predicate logical formula as discussed in the specification, in pars 0010 and 0059). 
Dependent claims 2-6 are allowable because they are dependent on allowable independent claim 1 above. 
Independent claims 7 and 8 are directed to a logical calculation method performed using a computer (i.e., see claim 7) and a non-transitory computer readable recording medium storing a program for causing a computer to execute (i.e., see claim 8), respectively. (See Hidaka et al. (US 2004/0030687 A1) at pars 19, 20 and 21, (i.e., method, and in par 25, storage medium, computer-readable, computer such as a server and a program). 
Claims 7 and 8 recite or contain the same and/or similar claim limitations or features, as recited in the analogous logical calculation device of independent claim 1 above.  Therefore, claim 7 and 8 are found to be allowable, over the closest prior art of record discussed above, namely, Hidaka et al. (US 2004/0030687 A1), for the same and/or similar reasons, as discussed above, in independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nomura et al. (US 5,740,323) teaches evolutionary adaptation type inference knowledge extracting apparatus 1 including an input/output data storing section 2 for storing input/output data, a fuzzy rule storing section 3 in which a plurality of fuzzy rules are stored, and a fuzzy rule extracting section 4. The fuzzy rule extracting section 4 includes: a fuzzy rule gene associating section 5 for associating parameters of the fuzzy rules stored in the fuzzy rule storing section 3 with genes; a fuzzy rule individual group  storing section 6 mounted with a plurality of individual groups to be subjected to the associating operation via the fuzzy rule gene associating section 5; an individual fitness calculating section 7 for deciding the degree of fitness of each individual inside the fuzzy rule individual group storing section 6 according to a result of inference of the fuzzy rule associated with the individual; a fuzzy rule individual selecting section 8 for selecting an individual based on the fitness obtained in the individual fitness calculating section 7; a fuzzy rule individual gene manipulating section 9 for effecting the gene manipulation of crossing-over, mutation and so forth on each individual inside the fuzzy rule individual group storing section 6; and a rule weight deciding section 10 for deciding the corresponding fuzzy rule weight based on the fitness obtained in the individual fitness calculating section 7 (see col. 7, lines 42 to 67, and see figure 1 and see figure 14, i.e., fuzzy rule extraction section 4 and inference knowledge extracting apparatus 1).

Damodharan (US 2008/0222070 A1) teaches extractor module 70 to extract information of interest from the input log file, such as log file 62, the extractor module 70 extract information of interest from the log file 62 based upon one or more predefined rules (see par 0039). Figure 3 shows a rules database 80, an extractor module 70.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677